DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US 20160181226).
Regarding claim 1, Wan teaches (Figs. 1-7) a Light Detection and Ranging (LIDAR) apparatus, comprising: a detector comprising a first pixel and a second pixel configured to output respective detection signals responsive to light incident thereon, the first pixel comprising one or more time of flight (ToF) sensors (Z), and the second pixel comprising one or more image sensors (sensor associated with GR); and receiver optics (112) configured to collect the light over a field of view and direct first and second portions of the light to the first and second pixels, respectively, wherein the receiver optics and/or arrangement of the first and second pixels in the detector are configured to correlate the first and second pixels such that depth information indicated by the respective detection signals output from the first pixel is correlated with image information indicated by the respective detection signals output from the second pixel.
Regarding claim 18, Wan teaches a Light Detection and Ranging (LIDAR) apparatus, comprising: a detector comprising a first pixel and a second pixel configured to output respective detection signals responsive to light incident thereon, the first pixel comprising one or more time of flight (ToF) sensors, and the second pixel comprising one or more image sensors; and receiver optics (112) configured to collect the light over a field of view and direct first and second portions of the light to the first and second pixels, respectively, wherein the receiver optics are configured to correlate the first and second pixels such that depth information (Z) indicated by the respective detection signals output from the first pixel is correlated with image information indicated by the respective detection signals output from the second pixel.
Allowable Subject Matter
Claims 2-9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, prior art of record does not teach A Light Detection and Ranging (LIDAR) apparatus, comprising: a detector array comprising a plurality of first pixels and a plurality of second pixels configured to output respective detection signals responsive to light incident thereon, the first pixels comprising time of flight (ToF) sensors, and the second pixels comprising image sensors, wherein the detector array comprises: a substrate; first junction regions in the substrate that define the ToF sensors, the first junction regions having a first depth relative to a surface of the substrate; and second junction regions in the substrate that define the image sensors adjacent the first junction regions, the second junction regions having a second depth that is less than the first depth relative to the surface of the substrate.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art of record does not teach the detector is a detector array comprising: a substrate; first junction regions (understood as p-n junction) in the substrate defining the ToF sensors, the first junction regions having a first depth relative to a surface of the substrate; and second junction regions in the substrate defining the image sensors adjacent the first junction regions, the second junction regions having a second depth that is less than the first depth relative to the surface of the substrate.
Regarding claim 6, prior art of record does not teach a wavelength-selective beam splitter or filter that is configured to direct the first portion of the light of a first wavelength range to the first pixel, and to direct the second portion of the light of a second wavelength range to the second pixel.
Regarding claim 8, prior art of record does not teach emission source that is configured to output light emission of a first wavelength range to illuminate the field of view, wherein the first portion of the light comprises the first wavelength range; and a control circuit that is configured to receive the respective detection signals output from the first and second pixels having the depth information correlated with the image information, and is configured to output control signals to adjust the light emission from the emission source based on the respective detection signals from the first pixels and the second pixels.
Regarding claim 19, prior art of record does not teach the receiver optics comprise a wavelength-selective beam splitter or filter that is configured to direct the first portion of the light of a first wavelength range to the first pixel, and to direct the second portion of the light of a second wavelength range to the second pixel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK